DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Park on 04/28/2022.
The application has been amended as follows: 
	Claim 8 (currently amended) A computer program stored in a non-transitory medium to execute the method of claim 2 by using a computer.

Allowable Subject Matter

Claims 2-6, 8, 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 2: “an object tag generating operation of recognizing at least one of a person and a vehicle from a frame included in the images captured by the plurality of cameras photographing the traffic information, and generating an object tag for the frame; and an event tag generating operation of referring to the object tag, and when a vehicle and a person within a predetermined distance from the vehicle are recognized from a first frame, and the vehicle is recognized while the person is not recognized from a second frame following the first frame, generating a getting-in event tag including information about the vehicle and information about the person for the second frame, or when a vehicle is recognized while no person is recognized from a third frame and the vehicle and a person within the predetermined distance from the vehicle are recognized from a fourth frame following the third frame, generating a getting-off event tag including information about the vehicle and information about the person for the fourth frame.” (claims 3-6, 8 depends from claim 2)
independent claim 10: “an object recognizer configured to recognize at least one of a person and a vehicle from a frame included in the images captured by the plurality of cameras photographing the traffic information, and generate an object tag for the frame; and an event recognizer configured to refer to the object tag, and when a vehicle and a person within a predetermined distance from the vehicle are recognized from a first frame, and the vehicle is recognized while the person is not recognized from a second frame following the first frame, generate a getting-in event tag including information about the vehicle and information about the person for the second frame, or when a vehicle is recognized while no person is recognized from a third frame and the vehicle and a person within the predetermined distance from the vehicle are recognized from a fourth frame following the third frame, generate a getting-off event tag including the information about the vehicle and the information about the person for the fourth frame.” (claims 11-14 depends from claim 10)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484